DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed November 9, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
4.	Claim 12 is corrected.  
5.	Claim 9 is corrected.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 9 is corrected.  
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



10.	Claim(s) 1, 4-6, 8, 10, 12, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Kato reference (US Patent No. 4,236,901).
11.	Regarding claim 1, the Kato reference discloses:
an air cleaner assembly (FIG. 10) comprising:
a housing (1) having at least one sidewall (1a), the housing (1) defining:
an interior cavity (FIG. 10) configured to receive an air filter element (2);
an inlet opening (7) configured to receive air to be filtered;
a first outlet opening (30) configured to discharge filtered air, and
a second outlet opening (3) configured to discharge filtered air;
a noise suppression chamber (from 16 to 13) formed by the at least one sidewall (1a) of the housing (1) and an exterior sidewall (FIG. 10—the outer wall of (13)) spaced from the at least one sidewall (1a) of the housing (1),
wherein the second outlet opening (3) extends through the at least one sidewall (1a) of the housing (1) in a region of the noise suppression chamber (from 16 to 13) such that air is delivered through the second outlet (3) into the noise suppression chamber (16 to 13), and
the noise suppression chamber (16 to 13) has an airflow outlet (13c) configured to discharge air from the noise suppression chamber (16 to 13).
12.	Regarding claim 4, the Kato reference further discloses:
wherein the at least one sidewall (1a) comprises a first sidewall (FIG. 10—inner surface) and a second sidewall (FIG. 10—outer surface), the second sidewall forming an end wall of the housing (FIG. 10—the outer wall of (1a) forms an endwall where it bumps into (6)), and the 
13.	Regarding claim 5, the Kato reference further discloses:
wherein the exterior sidewall extends generally parallel to the at least one sidewall (FIG. 10).
14.	Regarding claim 6, the Kato reference further discloses:
wherein the noise suppression chamber further comprises a plurality of edge walls connecting the at least one sidewall of the housing to the exterior sidewall to form an enclosed chamber (FIG. 10).
15.	Regarding claim 8, the Kato reference further discloses:
wherein the at least one sidewall has a generally cylindrical shape (FIG. 10).
16.	Regarding claim 10, the Kato reference further discloses:
wherein the housing has a length, the noise suppression chamber has a length, and the length of the noise suppression chamber is parallel to the length of the housing (FIG. 10).
17.	Regarding claim 12, the Kato reference further discloses:
wherein the second outlet opening and the airflow inlet are positioned at substantially opposite ends along the length of the noise suppression chamber (FIG. 10—the opening (3) has 
a portion that is opposite to the opening (13c) along the circumferential length of the noise suppression chamber (16 to 13)).
18.	Regarding claim 20, the Kato reference further discloses:
wherein the airflow outlet (13c) projects outwardly from the exterior sidewall (FIG. 11).
19.	Regarding claim 23, the Kato reference further discloses:
wherein the noise suppression chamber (16 to 13) defines a void space (FIG. 10—the space enclosed by (13) is void) through which air travels.
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim 2, 11, 13-14, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kato reference.
22.	Regarding claim 2, the Kato reference fails to disclose:
wherein the second outlet opening has a cross-sectional size less than a cross-sectional size of the first outlet opening.
The Kato reference discloses the same invention substantially as claimed except for the second outlet opening having a smaller cross sectional size than the size of the first outlet opening.  Instead, the reference discloses a larger second outlet.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a smaller second outlet because the Applicant has not disclosed that a smaller second outlet provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the Kato reference’s larger second outlet and the Applicant’s invention to perform equally well with either the larger second outlet taught by the Kato reference or the claimed smaller second outlet 
because both the larger and the smaller would perform the same function of fluid transfer and do not appear to provide any unexpected results.  
23.	Regarding claim 11, the Kato reference further discloses:
wherein length of the noise suppression chamber ranges from 25% to 90% of the length of the housing.

24.	Regarding claim 13, the Kato reference further discloses:
wherein a thickness of the at least one sidewall separating the interior cavity from an interior of the noise suppression chamber ranges from 1 mm to 6 mm.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a thickness of the at least one sidewall separating the interior cavity from an interior of the noise suppression chamber ranges from 1 mm to 6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
25.	Regarding claim 14, the Kato reference further discloses:
wherein the second outlet opening has a size ranging from 175 square millimeters to 4500 square millimeters and the airflow outlet has a substantially equivalent size to the size of the second outlet opening.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a second outlet opening having a size ranging from 175 square millimeters to 4500 square millimeters and the airflow outlet has a substantially equivalent size to the size of the second outlet opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and changes in proportion are only routine skill in the art.  MPEP 2144.05 (II-A) and MPEP 2144.04 (IV-A).  
26.	Regarding claim 16, the Kato reference further discloses:

It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use an inlet opening radially offset from the second outlet opening about the at least one sidewall at least 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
27.	Claims 9, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kato reference in view of the Schnabel reference (German Reference No. DE 19737701A1).
28.	Regarding claim 9, the Kato reference fails to disclose:
wherein the exterior sidewall is planar such that a distance between the planar exterior sidewall and at least one sidewall varies across a curvature of the at least one sidewall.
The Schnabel reference teaches it is conventional in the art for an air filter for an internal combustion engine to provide as taught in (FIG. 1) wherein the exterior sidewall (FIG. 1—the vertical line of item (6)) such that a distance between the planar exterior sidewall and at least one sidewall (FIG. 1—the wall defined by the line noted by item (2)) varies across a curvature of the at least one sidewall (FIG. 1).  Such configurations/structures would allow air flow to be diverted to multiple locations (Column 2, lines 54-56).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Kato reference, such that the assembly further includes wherein the exterior sidewall is planar such that a distance between the planar exterior sidewall and at least one sidewall varies across a curvature of the at least 
one sidewall, as clearly suggested and taught by the Schnabel reference, in order to allow air flow to be diverted to multiple locations (Column 2, lines 54-56).  
29.	Regarding claim 15, the Kato reference fails to disclose:

The Schnabel reference teaches it is conventional in the art for an air filter for an internal combustion engine to provide as taught in (FIG. 1) wherein the at least one sidewall (FIG. 2—total square defining the area where all three inlets and outlets stem from) comprises a first sidewall (left side line) and a second sidewall (right side line), the second sidewall forming an end wall of the housing (FIG. 2), the inlet opening (4) extends through the first sidewall (FIG. 2), and the first outlet opening (5) is formed at an opposite end (top end) from the end wall (the portion of the end wall at the bottom end).  Such configurations/structures would allow air flow to be diverted to multiple locations (Column 2, lines 54-56).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Kato reference, such that the assembly further includes wherein the at least one sidewall comprises a first sidewall and a second sidewall, the second sidewall forming an end wall of the housing, the inlet opening extends through the first sidewall, and the first outlet opening is formed at an opposite end of the housing from the end wall, as clearly suggested and taught by the Schnabel reference, in order to allow air flow to be diverted to multiple locations (Column 2, lines 54-56). 
30.	Regarding claim 22, the Kato reference further discloses:
wherein: the first outlet opening is configured to discharge filtered air for supply to a combustion engine, and
the second outlet opening is configured to discharge filtered air for supply to a
compressor.
	The Schnabel reference teaches it is conventional in the art for an air filter for an internal combustion engine to provide as taught in (Column 2, lines 54-56) wherein the first outlet 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Kato reference, such that the assembly further includes wherein: the first outlet opening is configured to discharge filtered air for supply to a combustion engine, and the second outlet opening is configured to discharge filtered air for supply to a compressor, as clearly suggested and taught by the Schnabel reference, in order to allow air flow to be diverted to multiple locations (Column 2, lines 54-56).  
31.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kato reference in view of the Kostun reference (US Patent No. 4,790,864).  
32.	Regarding claim 17, the Kato reference fails to disclose:
wherein the at least one sidewall transitions from a region of larger cross-sectional area defining the interior cavity to a region of smaller cross-sectional area defining the first outlet opening, and the second outlet opening is formed in the region of smaller cross-sectional area.
The Kostun reference teaches it is conventional in the art of air cleaners to provide as taught in (FIG. 3) wherein the at least one sidewall (30) transitions from a region of larger cross-section defining the interior cavity (FIG. 3—left side of (30) that is as wide as the entire device) to a region of smaller cross-sectional area defining the first outlet opening (FIG. 3—right side of (30) that becomes smaller as you move to the right and forms the opening that leads to the mass air flow sensor (34)), and the second outlet opening is formed in the region of smaller cross-sectional area (FIG. 3—the second outlet opening is the opening to the right of the mass 
air flow sensor (34) and it is formed in the region of the smaller cross-section area of (30)).  Such configurations/structures would allow reduction in noise (Column 4, lines 17-19).  
.
33.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kato reference in view of the Houle reference (US Patent No. 5,424,494).  
34.	Regarding claim 18, the Kato reference fails to disclose:
wherein the noise suppression chamber has a body region extending along the region of larger cross-sectional area and a supply conduit region extending along the region of smaller cross-sectional area.
The Houle reference teaches it is conventional in the art of noise suppression chambers to provide as taught in (FIG. 3) wherein the noise suppression chamber (10) has a body region (14) extending along the region of larger cross-sectional area (FIG. 3—area defined by (14) has a larger cross sectional area) and a supply conduit region (12) extending along the region of smaller cross-sectional area (FIG. 3—the area defined by (12) has a smaller cross-sectional area).  Such configurations/structures would allow reduction in engine noise (Column 2, lines 46-59).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Kato reference wherein the noise suppression chamber has a body region extending along the region of larger cross-sectional area and a supply conduit region extending along the region of smaller cross-sectional area, .  
Response to Arguments
35.	Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.  The Applicant provides arguments for the patentability of the presented claims.  Each of these are discussed in turn.
The Applicant objects to the use of the secondary air filter element as the outlet opening in the mapping of the claim elements to the prior art.  The area on the backside of the secondary air filter element that leads into the (13) section of the Figure defines an opening where air that passes through the filter enters into the section (13).  This is definitely an opening and what was intended by the use of the (3) to indicate the outlet opening.  Understanding this proper interpretation of the prior art, it is clear that the second outlet opening is configured to discharge filtered air since that is the location the filtered air that passes through the secondary air filter escapes out of.  Similarly, that air is delivered into the noise suppression chamber defined in part by the section (13).  The fact that the opening is inside the area (13 to 16) makes no difference since the claim only requires that “air is delivered through the second outlet opening into the noise suppression chamber.”  The noise suppression chamber includes the area on the other side of the outlet opening of the backside of the secondary air filter.  Accordingly, the Applicant’s arguments fail. 
Next, the Applicant argues that the noise suppression chamber formed of an exterior sidewall and at least one sidewall of the housing is not shown by the prior art.  However, a close reading of the prior art shows that the exterior sidewall was stated to the be exterior wall on the outer side of the bump formed by section (13).  In addition, the sidewall of the housing is shown to be surface (1a) and if you take the entire area from (16) including the space where the secondary filter is containing all the way up to (13) it is clear that on the right side of that chamber a small portion of the shell (1) extends into that chamber and therefore the bottom 
The Applicant then argues that claims 11, 13, 14, and 16 have not met a prima facie case of obviousness since sufficient reasoning was lacking in the routine optimization rejections.  Claim 11 would have been routine optimization since it is clear that the noise suppression chamber takes up a percentage of the circumference of the circle and a person of ordinary skill in the art would have been motivated to alter the length to arrive at the claimed percentages to achieve an optimal length.  Claim 13 would have been routine optimization because it is clear that the sidewall has a length and a person of ordinary skill in the art would have been motivated to use a range of thicknesses to determine the strength of the walls.  Claim 14 would have been routine optimization since it is clear that the backside of the secondary filter has an opening size and this size would have been very important to the design of the air flow through the device and therefore would have motivated one of ordinary skill in the art to modify that aspect of the device.  Finally, claim 16 would have been routine optimization because an angle is already disclosed in the prior art reference between these openings and since their positioning would affect fluid flow through the device on of ordinary skill in the art would be motivated to optimize them.  
Moreover, all of these claimed features are result effective variables.  For instance, in claim 11 if the noise suppression chamber was 1% versus 99% of the length of the device certainly this would affect the results of how much noise suppression is achieved.  Similar arguments can be made concerning the thickness of the sidewall, the size of the opening, and the angle between the openings.  All of these variables cause a recognized result such as strength of the housing and fluid flow rates through the interior of the device.  Accordingly, claims 11, 13, 14, and 16 stand rejected.  
The Applicant presents a persuasive argument concerning claim 24 and that claim is considered now to contain allowable subject matter.  
Allowable Subject Matter
36.	Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
37.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747